OPINION
HARBISON, Justice.
Petitioner sustained severe personal injuries while a patient at the respondent hospital.1 Petitioner jumped or fell from an unguarded window of his third floor room and received spinal injuries resulting in paraplegia. It is insisted on his behalf that he was suffering from severe mental depression and that he jumped from the hospital window in an attempt to commit suicide. At best, however, this is only one permissible inference which might be drawn from the testimony, since there were no eyewitnesses and the petitioner himself-has no memory of the occurrence.
*484Joined as a defendant in the trial of the case below was Dr. William C. Dowell, a staff physician of the hospital. At the conclusion of a lengthy trial the jury returned a verdict against the hospital but exonerated Dr. Dowell of all claims of causative negligence which had been asserted against him. Although counsel for petitioner filed a post-trial motion seeking to preserve a right of action against Dr. Dowell, apparently they did not appeal from the action of the trial court in overruling that motion, so that, insofar as we can tell from the record, judgment in favor of Dr. Dowell seems to have become final. If so, it obviously would bar any further proceedings against either Dr. Dowell or against his employer based upon any alleged negligent or improper actions on his part.
The trial judge overruled a motion for new trial filed on behalf of the hospital which alleged, among other things, that the verdict of the jury was inconsistent. On appeal, however, the Court of Appeals sustained that assignment of error and held that, as the case was presented to the jury on the trial record, the verdict was legally inconsistent, the court finding no evidence of any operative or causative negligence on the part of any other hospital personnel than Dr. Dowell. Having held the verdict inconsistent, however, the Court of Appeals went further and dismissed the suit entirely. This Court granted certiorari to give further consideration to the matter.
In our opinion, the analysis of the trial record made by the Court of Appeals is correct, and the verdict was indeed inconsistent in view of the manner and of the theory upon which the case was tried and presented to the jury.
It does not necessarily follow, however, that the suit should have been dismissed by the Court of Appeals as a matter of law at this stage of the proceedings. Ordinarily, when there is an inconsistent verdict, the appropriate procedure is to set it aside and order a new trial. This, of course, cannot be done in the present case as to Dr. Dowell, if in fact the judgment in his favor has become final. Such a situation has been presented in other reported cases, however, and the fact that a complete new trial as to all parties is no longer available has not prevented a new trial as to those parties who appealed and objected to the inconsistent verdict.
Probably the leading case in this state on inconsistent verdicts is Loveman Co. v. Bay-less, 128 Tenn. 307, 160 S.W. 841 (1913). See also International Corp. v. Wood, 8 Tenn.C.C.A. (Higgins) 10 (1918); Howard v. Haven, 198 Tenn. 572, 281 S.W.2d 480 (1955).
Decisions subsequent to Bayless have developed the rule that when inconsistent verdicts are rendered in master-servant and similar cases, neither the verdict in favor of the employee nor the verdict against the employer can be permitted to stand. Berry v. Foster, 199 Tenn. 352, 287 S.W.2d 16 (1955). In the Berry case this Court quoted approvingly from Gray v. Brooklyn Heights Ry., 175 N.Y. 448, 450, 67 N.E. 899, 900 (1903) as follows:
“ ‘When, however, the two actions are thus tried together and inconsistent verdicts are rendered, we incline to the view that sound practice requires both verdicts to be set aside at once, without attempting, by analysis of the evidence or otherwise, to discover whether either should be allowed to stand. No other course is safe, for it cannot be told with reasonable certainty what facts the jury found.’ ” 199 Tenn. at 356, 67 N.E. at 900.
Again, in Milliken v. Smith, 218 Tenn. 665, 405 S.W.2d 475 (1966) this Court stated the rule as follows:
“The obligation of every jury is summarized in the oath taken by its members to render a true verdict according to the law and the evidence. This applies whether the jury is trying one or more cases. And where it plainly appears from the verdicts returned by a jury that it has not fulfilled this obligation, but acting upon considerations other than those presented in the law and the evidence has returned irreconcilably conflicting verdicts, it is the duty of the trial court to order the jury to consider further with *485respect to these verdicts, and if it refuses (which we doubt will ever be the case), to order a mistrial, otherwise this Court must reverse.” 405 S.W.2d at 477.
See also Southern Ry. v. Butts, 214 Tenn. 328, 379 S.W.2d 794 (1964); Alabama Highway Express, Inc. v. Luster, 51 Tenn.App. 691, 371 S.W.2d 182 (1963).
In both the case of Southern Ry. v. Butts, supra, and in the earlier case of Angel v. McClean, 173 Tenn. 191, 116 S.W.2d 1005 (1938), all of the original parties had not been kept in the case by protective appeals, and judgments in favor of some of them had been permitted to become final. Nevertheless, in each case, the Court found the original verdicts as rendered to have been legally inconsistent and ordered new trials as to the parties remaining in the litigation.
In the case of Mclnturff v. White et aL, Washington Law, released on January 5, 1976, this Court had occasion to deal with the legal effect of inconsistent verdicts, and re-examined many of the cases cited above. Because the problem seems to be a recurring one, we deem it appropriate at this time to direct publication of the opinion in that case, wherein it was pointed out on petition to rehear that when an inconsistent jury verdict, is properly challenged, “no judgment whatever could be pronounced thereon.”
We are of the opinion that these cases are controlling here, and that instead of dismissing the suit, the Court of Appeals should have remanded the case for a new trial as to the respondent hospital. The legal effect of the final judgment in favor of Dr. Dowell, and whether or not it will preclude any effective right of action of the petitioner in further proceedings, are not issues presently before the Court and will have to be dealt with upon the remand. As pointed out in the cases cited above, however, an inconsistent verdict is, in legal theory, a nullity and amounts to no verdict at all when properly attacked. Had the petitioner appealed as to Dr. Dowell, the appellate courts could have granted the petitioner a new trial against him as well as granting a new trial in favor of the hospital on its appeal. On the record before us, however, the only appealing party was the hospital. Its complaint of an inconsistent verdict having been sustained, in legal theory there is no verdict at all against it, and as to it the cause should be remanded for a new trial.
The assignment of error of the petitioner to the action of the Court of Appeals in dismissing the suit entirely is sustained, and the cause is remanded to the trial court for further proceedings consistent herewith. All other assignments of error of the petitioner as well as those assignments preserved by the respondent for review here are overruled. Costs accruing in the appellate courts will be taxed equally to the parties; costs in the trial court will be finally adjudged there.
HENRY, C. J., and COOPER and PONES, JJ., concur.
BROCK, J., dissents.

. Two separate corporations were named as defendants, but it was stipulated at the trial that the Earl Campbell Clinic Hospital and Campbell Clinic Association were for purposes of this litigation to be considered as one entity. Therefore, in this opinion, we shall refer to that single entity as the hospital, a private institution operated for profit.